Citation Nr: 0413793	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition on a direct or secondary basis. 

2.  Entitlement to service connection for a right foot 
condition on a direct or secondary basis.

3.  Entitlement to service connection for cervical spine 
disability on a direct or secondary basis.

4.  Entitlement to service connection for a lumbar spine 
disability on a direct or secondary basis.

5.  Entitlement to service connection for a right ankle 
condition on a direct or secondary basis.

6.  Entitlement to service connection for right shoulder 
disability on a direct or secondary basis.

REPRESENTATION

Appellant represented by:	The appellant's son. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
October 1988 with periods of active and inactive duty for 
training. 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 determination that 
denied the benefits sought from the RO in Togus, Maine.  A 
notice of disagreement (NOD) was received in that month.  A 
statement of the case (SOC) was issued in December 2002.  A 
substantive appeal was received from the veteran in April 
2003.  

In August 2002, the veteran also requested an increase in the 
disability evaluations of his service-connected disabilities.  
A November 2002 rating action denied this claim.  A NOD was 
not received regarding this rating action.  As a result, this 
rating action is not before the Board at this time.    

In September 2003, the veteran testified during a 
videoconference hearing before the undersigned at the RO; a 
transcript of that hearing is of record.  At this hearing, 
the veteran raised an additional claim, seeking an effective 
date earlier than December 28, 2000, for the award of service 
connection for several claims granted by the RO within a 
December 2001 rating action.  The veteran also appears to be 
seeking entitlement to a total disability rating on the basis 
of individual unemployability due to service-connected 
disabilities (TDIU).  The veteran submitted additional 
argument on these new issues in October 2003.  These new 
claims have not been addressed by the RO.  Consequently, the 
Board will not address these claims.  The RO is asked to 
adjudicate these new claims, including the issue of whether 
the claims for an earlier effect date have been timely filed. 

For reasons expressed below, the claims before the Board will 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The veteran contends that several of these disabilities have 
been caused by other service-connected disabilities, 
primarily his bilateral knee disorder.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by a veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Pursuant to 38 C.F.R. § 3.310(a), service 
connection may also be granted for a "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  See also Harder v Brown, 5 Vet. App. 
183, 187-89 (1993).  That regulation has been interpreted to 
permit service connection for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran was service connected for several disorders 
fairly recently (within the rating action of December 2001).  
As a result, the examination undertaken by the RO to 
determine the etiology of the veteran's disabilities did not 
consider the issue of whether these disorder are the result 
of his recently service connected conditions. 

In light of the above, particularly based on the medical 
evidence submitted by the veteran and his testimony before 
the Board, the undersigned finds that further medical 
development of these claims is needed.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, a medical 
opinion as to the relationship, if any, between service-
connected disabilities and the disabilities for which service 
connection is sought, based on examination and consideration 
of the veteran's documented medical history and assertions, 
would be helpful in resolving those claims on appeal.

Hence, the RO should arrange for the veteran to undergo VA 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.   The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance therewith.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claims should include specific consideration of the 
medical evidence submitted by the veteran.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate VA examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail and clinically correlated to a 
specific diagnosis.

With respect to the (1) left foot, (2) 
right foot, (3) cervical spine, (4) 
lumbar spine, (5) right ankle, and (6) 
right shoulder disabilities, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disabilities (if 
the disability if found) (a) was caused, 
or (b) is aggravated, by the veteran's 
service-connected disabilities or his 
service from February 1985 to October 
1988.  If aggravation is found, the 
examiner should attempt to quantify the 
extent of additional impairment for the 
disability resulting from the 
aggravation.  If no disability is found, 
or there are indications that the veteran 
is exaggerating his complaints, the 
examiner should so indicate. 

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to and discussion of 38 C.F.R. 
§ 3.310(a), as well as clear reasons and 
bases for the RO's determinations), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MORGAN SALARI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




